— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Beerman, J.), rendered November 8, 1989, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not deprived of a fair trial by the prosecutor’s cross-examination of him, or *178by the prosecutor’s summation, both of which noted that the store where the defendant was employed was owned by persons from the Dominican Republic. While references to race or national origin should be avoided unless relevant to a matter at issue, the prosecutor’s references to national origin were not numerous, nor did they urge the jury to judge the credibility of the witnesses based upon that national origin (cfi, People v Thomas, 129 AD2d 596; People v Pascullo, 120 AD2d 687). Under the circumstances, any error was harmless.
The sentence imposed was not excessive. Kunzeman, J. P., Sullivan, Harwood and Rosenblatt, JJ., concur.